Citation Nr: 0626697	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-17 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an adjustment 
disorder with depressed mood. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for psoriasis.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for psoriatic arthritis of the right knee.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for psoriatic arthritis of the left knee.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for psoriatic arthritis of the right ankle and 
foot.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for psoriatic arthritis of the left ankle and 
foot.  

7.  Entitlement to a compensable rating for bilateral pes 
planus with bilateral third (3rd) metatarsal fractures.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2002 and August 2003 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

Over the course of time, the veteran has made various claims 
and has at times alleged that some claims were adjudicated 
upon the wrong theory of entitlement.  So, the procedural 
history of this case must be set forth in detail.  

Historically, an August 1971 rating decision denied service 
connection for a stomach ulcer.  

A June 1998 rating decision granted service connection for 
bilateral pes planus and assigned an initial noncompensable 
disability rating.  Service connection was denied for 
hypertension (HTN), diabetes, low potassium, dizziness, 
myopic astigmatism, heart disease, arthritis, and a low back 
disorder.  

A January 1999 rating decision denied service connection for 
mental stress and a skin condition, both as not well 
grounded, but granted service connection for bilateral pes 
planus with a history of bilateral 3rd metatarsal stress 
fractures, which was assigned an initial noncompensable 
disability rating. 

A June 1999 rating decision denied service connection for 
psoriasis and a mood disorder, both as not well grounded, 
which the veteran appealed and the denial was sustained by an 
October 2001 Board decision.  

In pertinent part, an October 1999 rating decision denied 
service connection for renal failure and degenerative joint 
disease (DJD) of the left knee, both as not well grounded; 
denied reopening of the claim for service connection for HTN; 
and denied entitlement to pension benefits.  

A September 2002 rating decision denied reopening of claims 
for service connection for diabetes mellitus and renal 
failure but granted service connection for each of the 
psoriatic disorders at issue, and each was assigned a 10 
percent disability rating.  

A December 2002 rating decision confirmed and continued the 
10 percent ratings for the psoriatic disorders and confirmed 
and continued the noncompensable rating for bilateral pes 
planus.  It also denied service connection for an adjustment 
disorder with depressed mood and a TDIU rating.  In March 
2003 the veteran filed a Notice of Disagreement (NOD) with 
the December 2002 rating decision.  

In March 2003 the veteran filed a claim for service 
connection for gastroenteritis on the basis of direct 
inservice incurrence.  He also made reference to having 
sustained kidney damage due to medication prescribed by VA.  

An April 2003 Statement of the Case (SOC) addressed the 
issues denied by the December 2002 rating decision.  

In a May 2003 statement the veteran reported that, apparently 
during military reserve training, in July 1972 in Minnesota 
he was unable to go into the field for training because of 
stomach problems.  However, he also reported that medicine 
given him by VA for diabetes had caused diarrhea, vomiting, 
and dizziness.  

An August 2003 rating decision denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for gastroenteritis and 
that matter was addressed in a July 2004 SOC.  

A December 2004 rating decision denied service connection for 
a back disorder, a right shoulder disorder, a left shoulder 
disorder, and denied reopening of claims for service 
connection for renal failure, DJD of the left knee, and 
diabetes.  

In VA Form 21-4138, Statement in Support of Claim of January 
2005 the veteran disagreed with the December 2004 rating 
decision.  However, a January 2005 deferred rating decision 
did not consider the January 2005 VA Form 21-4138 to be a 
valid NOD.  In a January 2005 letter the RO requested the 
veteran to clarify which of the denials by the December 2004 
rating decision he wished to appeal.  The veteran did not 
respond.  

In the veteran's January 2005 VA Form 21-4138, and in an 
attached memo from his representative, claims were set forth 
for disabilities of the back, each shoulder, renal failure, 
left knee disability, depression, and diabetes, all claimed 
as being due to medication taken for the veteran's service-
connected psoriasis.  In the veteran's letter he stated that 
the RO had incorrectly considered his "claim" on the basis 
of direct service connection and on the basis of entitlement 
under the provisions of 38 U.S.C.A. § 1151.  He requested 
that his "claim" be reconsidered and that he be afforded a 
new VA examination on the matter of secondary service 
connection.  

In February 2005 the RO sent the veteran a development letter 
informing him that it was developing his claims for secondary 
service connection for disabilities of the back, each 
shoulder, renal failure, left knee disability, depression, 
and diabetes, all claimed as being due to medication taken 
for the veteran's service-connected psoriasis.  

A January 2006 rating decision denied service connection for 
disorders of each shoulder, diabetes mellitus, a low back 
disorder, DJD of the left knee, renal failure, a depressive 
disorder, and a stomach disorder, all as not secondary to the 
veteran's service-connected psoriasis or medication taken for 
psoriasis.  Since no Notice of Disagreement (NOD) with this 
adjudication has been filed, which would initiate and appeal, 
the matters adjudicated in this RO decision are not before 
the Board.  

A hearing was held at the RO in May 2006 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  This type 
of hearing is often called a travel Board hearing.  A 
transcript of that proceeding is of record.  At the hearing 
the veteran stated that he was claiming service connection 
for gastroenteritis on the basis of direct service 
incurrence.  See page 2 of the transcript of that hearing.  

At that hearing the veteran submitted additional evidence 
into the record and waived initial consideration of that 
evidence by the RO.  One piece of such evidence is an April 
2006 statement from the veteran's treating VA physician.  
Also submitted were duplicate service medical records (SMRs) 
and records showing ongoing treatment for psoriasis.  

Based upon the foregoing, it appears that the veteran's claim 
for service connection for gastroenteritis, on the basis of 
direct service incurrence has remained pending but 
unadjudicated and, so, is referred to the RO.  The Board at 
this time makes no determination as to whether this 
constitutes an application to reopen the previously denied 
claim for service connection for a stomach ulcer or whether 
this claim must be addressed de novo.  This is a matter which 
the RO must first address.  

The Board concludes that the veteran's statement at the 
travel Board hearing to be, in substance, that the claim for 
compensation for gastroenteritis, claimed as diarrhea, was 
incorrectly adjudicated by the RO on the theory of 
entitlement to compensation under 38 U.S.C.A. § 1151.  So, 
his statement at the travel Board hearing constitutes a 
withdrawal of the claim for compensation under 38 U.S.C.A. 
§ 1151 for gastroenteritis, claimed as diarrhea.  38 C.F.R. 
§ 20.204(b)(1) (2005) (withdrawal of any portion of an appeal 
must be in writing unless done at a hearing).  


FINDINGS OF FACT

1.  A decision of the Board of October 2001 denied service 
connection for a mood disorder and is final.

2.  The evidence received since the October 2001 Board 
decision was not previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant of 
the evidence of record at that time and raises a reasonable 
possibility of substantiating the claim for service 
connection for an adjustment disorder with depressed mood.   

3.  The veteran psoriasis is manifested by frequent but not 
constant itching but there is no exudation, lesions, 
symptomatic scarring, disfigurement or involvement of more 
than 20 percent of the entire body or exposed surfaces.  

4.  Psoriatic arthritis of the right knee has not been 
radiologically confirmed and is manifested by pain and 
stiffness but he had full extension, no instability, and a 
noncompensable degree of limitation of flexion.  

5.  Psoriatic arthritis of the left knee has not been 
radiologically confirmed and is manifested by pain and 
stiffness but he had full extension, no instability, and a 
noncompensable degree of limitation of flexion.  

6.  The psoriatic arthritis of the right ankle and foot is 
manifested by some limitation of motion and more recently an 
inability to evert the ankle but there no ankylosis or marked 
limitation of motion.  

7.  The psoriatic arthritis of the left ankle and foot is 
manifested by some limitation of motion and more recently an 
inability to evert the ankle but there no ankylosis or marked 
limitation of motion.  

8.  The bilateral pes planus with bilateral 3rd metatarsal 
fractures is manifested by subjective complaints but is not 
productive of moderate disability.  

9.  The veteran's service-connected disabilities are 
psoriasis, psoriatic arthritis of the right knee, psoriatic 
arthritis of the left knee, psoriatic arthritis of the right 
ankle and foot, psoriatic arthritis of the left ankle and 
foot, each rated 10 percent disabling; and a compensable 
rating is assigned for bilateral pes planus with bilateral 
third (3rd) metatarsal fractures.  There is a combined 
disability rating, including the bilateral factor, of 50 
percent.  

10.  The service-connected disorders, together, do not 
prevent the veteran from securing and maintaining 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The decision of the Board of October 2001 which denied 
service connection for a mood disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104, 
20.1105 (2005).  

2.  The new and material evidence sufficient to reopen the 
claim for service connection for an adjustment disorder with 
depressed mood has been submitted.  38 U.S.C.A. §§ 5107(a), 
5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2005).  

3.  An initial disability rating in excess of 10 percent for 
psoriasis is not warranted.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, Diagnostic 
Code 7816 - 7806, prior to August 30, 2002; and DC 7816 since 
August 30, 2002 (2005).  

4.  An initial disability rating in excess of 10 percent for 
psoriatic arthritis of the right knee is not warranted.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, 
Diagnostic Codes 5003 - 5009 (2005).  

5.  An initial disability rating in excess of 10 percent for 
psoriatic arthritis of the left knee is not warranted.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, 
Diagnostic Codes 5003 - 5009 (2005).  

6.  An initial disability rating in excess of 10 percent for 
psoriatic arthritis of the right ankle and foot is not 
warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 
4.45, 4.59, Diagnostic Codes 5003 - 5009 (2005).  

7.  An initial disability rating in excess of 10 percent for 
psoriatic arthritis of the left foot and ankle is not 
warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 
4.45, 4.59, Diagnostic Codes 5003 - 5009 (2005).  

8.  An evaluation in excess of 10 percent for bilateral pes 
planus with bilateral 3rd metatarsal fractures is not 
warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 
4.45, 4.59, Diagnostic Code 5276 (2005).  

9.  The criteria have not been met for a TDIU.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.15, 4.16, 4.25 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the VCAA notice did not cite the law and regulations 
governing effective dates but, despite this, the Board finds 
no prejudice.  If such a service connection claim is denied, 
the effective date matter is moot but if it were granted then 
this matter would be initially addressed by the RO.  The same 
is true as to the law and regulations governing the 
assignment of disability ratings.  So, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).   

PreAdjudication Notice Required

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

The RO provided both pre- and post-adjudication VCAA notice.  
The notices informed the veteran of the type of evidence 
needed to reopen the claim of service connection, namely, new 
and material evidence, that is, evidence not previously of 
record, which relates to the fact upon which the claim was 
previously denied and raises a reasonable possibility of 
substantiating the claim.  The notices included the type of 
evidence to substantiate the underlying claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  

As partial VCAA notice came after the initial adjudication, 
the timing of the notices did not comply with the requirement 
that the notice must precede the adjudication.  However the 
procedural defect was cured because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claim as he had the opportunity to submit 
additional argument and evidence and to address the issues at 
the travel Board hearing, which he did.  

For these reasons, the veteran has not been prejudiced by 
timing of the 38 C.F.R. § 31.59 notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

Reopening the claim for service connection for an 
adjustment disorder with depressed mood

An October 2001 Board decision denied service connection for 
a mood disorder.  That decision is final and binding based on 
the evidence then of record unless the appellant submits 
evidence that is both new and material to the case.  
See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. §§ 3.105(a), 
3.156(a), 20.1100; Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).


Old Evidence

The October 2001 Board decision noted that the service 
medical records (SMRs), including the February 1971 
separation from service examination report, are devoid of any 
complaints of or findings associated with a mental disorder.  
Thereafter, the record was silent for any complaints of or 
treatment for a mental disorder until a VA examination in 
April 1999, approximately twenty-eight years after service.  
At that time he reported that he had not been hospitalized 
and had not received treatment for emotional problems or 
mental stress prior to service.  He stated that, during 
service although he was hospitalized while abroad, he could 
not remember why he was hospitalized or what kind of 
treatment he received while being hospitalized.  He then 
reported that his stressor was that he had psoriasis during 
service, and had sought treatment but that the medical 
examiners could not tell him what he had.  He could not 
recall having been treated for psychiatric disability since 
service.  After examination, the examiner noted defensiveness 
with some irritability and depressed mood.  The diagnosis was 
a mood disorder related to medical condition.  

On VA mental examination in September 1999 the veteran 
reported not having been treated for psychiatric disability 
since his April 1999 VA psychiatric examination.  The 
diagnosis remained a mood disorder related to medical 
condition.  

Additionally, medical reports from Little Company of Mary 
Hospital and Health Care Centers and the Cook County Hospital 
in 1997 to 1998 do not reference any psychiatric symptoms or 
disorder.  

Based on this evidence in October 2001 the Board found that 
the veteran's mood disorder was not related to his active 
military service, stating that the only evidence of record 
relating the veteran's mood disorder to service were 
histories he related on VA examinations and his August 2001 
testimony but this testimony alone, without objective, 
substantiating documentation, was insufficient to establish 
service connection.  

New Evidence

On VA skin examination in March 2002 the veteran had no 
nervous manifestations due to his psoriasis.  

On VA psychiatric examination in November 2002 the diagnosis 
was a chronic adjustment disorder with depressed mood.  

An undated report from a VA Social Worker reported that it 
seemed that the veteran's adjustment had been significantly 
hampered due to arthritis and psoriasis, in the social and 
industrial areas.  Due to these limitations he seemed 
depressed (agitated, low tone of voice, isolative, and 
feeling helpless).  

VA outpatient treatment (VAOPT) records show that in November 
2003 the veteran stated that he felt depressed because of 
psoriasis and pain.  An August 2004 VAOPT record reflects 
that his psoriasis had caused a great deal of anguish and had 
affected his mood which had included mild depression for a 
long time.  The diagnoses included depression secondary to 
general medical condition.  

On VA psychiatric examination in September 2005 the pertinent 
diagnosis was a depressive disorder, not otherwise specified, 
which was not related to psoriasis or medication for 
psoriasis.  

At the May 2006 travel Board hearing the veteran testified 
that he took Prozac for his adjustment disorder with 
depression which he felt was due to his service-connected 
psoriasis.  Page 9.  

Initially, it must be pointed out that at the time of the 
2001 Board decision, service connection was not then in 
effect for psoriasis and, indeed, that decision also denied 
service connection for psoriasis.  

Here, the addition evidence since the 2001 Board decision 
reflects continued clinical notations and diagnoses 
reflecting that depression is a part of the veteran's mood 
disorder.  None of the new evidence relates any psychiatric 
disorder or psychiatric symptoms to the veteran's period of 
military service.  Further, the veteran now maintains that 
his current psychiatric condition is caused, at least in 
part, to the now service-connected psoriasis. The Board 
therefore finds that the evidence received since the October 
2001 Board decision was not previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant of 
the evidence of record at that time and raises a reasonable 
possibility of substantiating the claim for service 
connection for an adjustment disorder with depressed mood.  
Accordingly, new and material evidence sufficient to reopen 
the claim for service connection for an adjustment disorder 
with depressed mood has been submitted.


General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  

The appellant perfected an appeal as to the initial grants of 
service connection and original disability ratings for 
psoriasis and psoriatic arthritis.  Accordingly, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged" and are not subject to the provisions of 
38 C.F.R. § 3.105(e) (2001) (requiring notice and a delay in 
implementation of a proposed rating reduction).  Fenderson, 
12 Vet. App. 119 (1999).  Because the RO did not specifically 
consider staged ratings, it must be determined that there is 
no prejudice to the appellant in the Board's consideration of 
staged ratings in the first instance.  Bernard v. Brown, 4 
Vet. App. 384, 389 (1993).  Here, the RO did consider all the 
evidence since discharge from military service and it has 
addressed the appropriate rating to be assigned at each stage 
of the proceedings.  

Background

On VA skin examination in March 2002 the veteran had some 
scaling and thickness on his body, involving the back, chest, 
elbows, arms, and lower extremity.  There was no ulceration 
or exfoliation, with the exception of the noted scaling.  
There were no associated systemic or nervous manifestations.  
The diagnosis was psoriasis.  

On VA orthopedic examination in March 2002 the veteran 
reported that his knee pain was greater on the left than the 
right and was intermittent, occurring every other day with an 
exercise tolerance of one to two blocks.  The knee pain 
increased with prolonged walking.  He was able to do 
activities of daily living without limitation.  He used a 
cane all the time for ambulation and intermittently used knee 
braces for support.  He reported that the pain in his feet 
was equal in each foot  and that he had intermittent periods 
of swelling which occurred about 2 to 3 times weekly with the 
same exacerbation factor that affected his knees.  He was not 
taking any pain medication.  

On physical examination of the veteran's feet there was no 
appreciable scarring or joint deformity.  On palpation there 
was moderate tenderness to deep palpation over the dorsal 
arch of his right foot extending down into his distal dorsal 
phalanges.  He had no tenderness to palpation over the 
greater portion of the left foot.  He had 5/5 motor strength 
in both plantar flexion and dorsiflexion, bilaterally.  With 
the ankles in a neutral position, he had no evidence of joint 
laxity of the medical or collateral ligaments, bilaterally.  
He had normal plantar reflexes, bilaterally.  

Dorsiflexion of the right ankle was to 15 degrees, further 
limited by pain, and it was to a full 20 degrees on the left 
without limitation.  Plantar flexion of each ankle was to 45 
degrees without limitation.  Inversion was full to 30 degrees 
in each ankle without limitation and eversion of the left 
ankle was full to 20 degrees but to only 10 degrees on the 
right, limited by pain at that point.  

On examination of the veteran's knees there were no 
appreciable scars or joint deformity.  There was moderate 
tenderness to deep palpation over the medial, lateral, and 
inferior portions of each knee, but worse on the right.  
There was no effusion or evidence of muscle atrophy proximal 
or distal to the knees.  Motor strength was 5/5, bilaterally, 
in extension and flexion.  There was no joint laxity of the 
collateral ligaments upon full extension or in 30 degrees of 
flexion.  Anterior and posterior Drawer's sign were negative.  
Flexion was to 85 degrees, bilaterally, limited by pain at 
that point, and extension was full to zero degrees without 
limitation.  

The diagnoses were psoriasis and bilateral knee arthropathy 
with X-ray evidence of right soft tissue calcification 
posteriorly and a foreign body in the soft tissue 
anterolaterlly on the left. 

VAOPT records of 2001 and 2002 reflect that the veteran was 
given ointments for topical application for his psoriasis.  A 
January 2002 VAOPT record reflects that his knee reflexes 
were diminished at 1+ and reflexes were absent in the ankles.  
He could walk well on his heels and on his toes.  The 
diagnoses were low back pain, most likely from spondylosis 
and no clinical evidence of radiculopathy; and mild 
asymptomatic diabetic polyneuropathy.  A June 2002 VAOPT 
record reflects that the veteran had not yet received his 
ankle braces from VA.  

On VA examination in June 2002 the veteran complained of pain 
in his ankles and knees after walking one block.  He 
complained of occasional swelling of the ankles and knees.  
On examination he walked with a right-sided limp, aided by a 
walking cane.  He had flexion of each knee to 130 degrees 
without pain but with full flexion there was pain.  Extension 
was full and painless in each knee.  Repeated motion with 
moderate resistance caused fatigue and pain in the right 
knee.  There was no instability or laxity of either knee.  

In each ankle dorsiflexion was to 30 degrees with stressing 
pain.  Plantar flexion was to 45 degrees, inversion was to 30 
degrees, and eversion was to 20 degrees, all with pain.  
There was 3rd degree pes planus, bilaterally, with tenderness 
on palpation.  There was hallux valgus, bilaterally, and 
plantar callosities with onychomycosis of the toes.  

On examination of the veteran's skin he had mild psoriasis 
over the elbows.  The diagnoses included symptomatic 
bilateral pes planus, with X-rays showing soft tissue 
calcification near the left talonavicular joint and mild DJD 
of the right ankle; and bilateral knee sprains with normal X-
rays; and mild psoriasis.  

In the veteran's October 2002 VA Form 21-8940, Application 
for Increased Compensation Based on Unemployability, he 
reported that he had become too disabled to work and had last 
worked in December 1997.  He had work experience driving a 
tractor-trailer.  He had two years of college education.  

On VA orthopedic examination in November 2002 the veteran 
reported that since his June 2002 examination his knees had 
been about the same.  He had knee pain only with exertion.  
He had morning stiffness in his knees, now and then, but did 
not have any knee swelling.  He sometimes had knee pain after 
walking.  Occasionally, his knees felt as if they would give 
out.  He did not have continuous ankle pain but had pain and 
swelling upon activity.  With prolonged sitting and standing 
they occasionally hurt but there was no morning stiffness or 
weather changes.  He reported that his feet did not hurt on a 
continual basis, not everyday, but with activities, e.g., 
prolonged walking and prolonged sitting.  

On examination there was no effusion, increased warmth, 
erythema or tenderness to palpation of either knee.  He had 
full flexion and extension of each knee without pain or 
limitation.  There was plantar flexion was 40 degrees and 
dorsiflexion was to 10 degrees in each ankle without pain.  
There was no effusion, increased warmth, erythema or 
tenderness to palpation of either ankle.  He was unable to do 
eversion of either ankle due to structural limitation.  He 
had bilateral pes planus.  His gait was normal.  He could 
walk on his toes and on his heels.  He could squat to 90 
degrees.  The diagnoses were that the knees were normal to 
examination and by X-ray, mild arthritis of both ankles with 
X-rays showing soft tissue calcification near the left 
talonavicular joint and mild DJD of the right ankle, and 
bilateral pes planus.  It was reported that although he could 
perform work requiring heavy lifting, i.e., more than 20 
lbs., he could perform desk work, so he was not unemployable. 

An undated report from a VA Social Worker reflects that the 
veteran reported that his primary health issue was arthritis 
of the feet, knees, and back.  He reported that his psoriasis 
had worsened and now had spread over all of his body.  He 
complained of chronic swelling of his feet and knees.  He had 
been hospitalized four times for low potassium.  Prior to 
ceasing work as a truck driver in 1997 he had been a printer 
during service.  He had been receiving Social Security 
Administration (SSA) disability benefits since 1997.  He 
lived at home with his ailing mother.  It seemed that his 
adjustment had been significantly hampered due to arthritis 
and psoriasis, in the social and industrial areas.  Due to 
these limitations he seemed depressed (agitated, low tone of 
voice, isolative, and feeling helpless).  

In April 2003 the veteran was awarded a clothing allowance 
due to ointment used in treatment of his skin disorder.  

VAOPT records show that in November 2003 the veteran was 
hospitalized at the Little Company of Mary for hyperglycemia.  
A January 2004 VAOPT record reflects that he used an elastic 
ankle support on his left ankle with some discomfort upon 
ranging but otherwise he had good muscle strength on both 
sides.  He ambulated with a cane.  

Medical records pertaining to the veteran's award of SSA 
disability benefits were received in January 2005.  These 
reflect, in part, treatment beginning in the early 1990s for 
hypertension.  The May 1999 SSA decision awarding benefits 
reflects that unemployability was claimed to be due to 
hypertension, psoriasis, vision problems, and back pain.  A 
private physician had opined that despite the application of 
topical steroids the veteran could not work due to psoriasis.  
Disability Determination and Transmittal letters in 1999 
indicate that the primary diagnosis was hypertension and the 
secondary diagnosis was psoriasis.  

On VA gastrointestinal examination in September 2005 it was 
reported that the veteran had hypertension and diabetes but 
continued to drink daily, often heavily.  He also had chronic 
renal insufficiency and alcoholic cirrhosis.  On examination 
he had no known neuropathy.  It was noted that a June 2001 
rheumatology evaluation had found no psoriatic arthritis or 
synovitis, whatsoever, but only topical psoriasis of the skin 
without any joint involvement.  On examination he had diffuse 
psoriatic plaques on all four extremities, primarily without 
thick plaques or skin breakdown but, rather, only superficial 
flaking.  The diagnoses included psoriasis, chronic renal 
insufficiency, and diabetes.  

On VA orthopedic examination in September 2005 the veteran 
reported having intermittent low back pain that extended into 
his lower extremities.  He used a cane on an intermittent 
basis.  He stated that when seen at an emergency room had had 
been given Tylenol #3 for bilateral foot pain and it had 
given excellent relief of his pain in the back and feet.  He 
denied having any focal neurological deficiencies.  He 
complained of intermittent left knee pain, for which he had 
sought treatment in an emergency room.  He reported having 
mild difficulty going up and down stairs.  He had 
intermittent swelling of the left knee. His psoriasis 
affected mostly the anterior portion of his left lower 
extremity, from the knee down to the ankle, but he had 
multiple other areas of psoriatic involvement.  

On examination the veteran had a normal appearing gait.  He 
was able to rise up on his toes and on his heels.  He had 5/5 
muscle strength in the lower extremity muscles.  Deep tendon 
reflexes in the lower extremities were 1+ and there was no 
evidence of clonus.  He had severe psoriasis along the 
anterior aspect of the left lower extremity beginning at the 
tibial tubercle down to the ankle.  There was no effusion of 
the left knee.  He had full left knee extension and flexion 
was to 125 degrees without pain.  There was good stability of 
the left knee ligaments.  Posterior Drawer's test was 
negative.  Ranges of motion during passive, active, and 
repetitive motions were the same.  There were no limitations 
due to weakness, fatigability, incoordination or flare-ups.  
He did not use any assistive device.  There were no 
incapacitating episodes or radiation of pain, and no 
neurologic findings or effect on the usual occupational or 
daily activities.  X-rays revealed very mild degenerative 
changes of the left knee.  The diagnoses included mild left 
knee DJD.  It was felt that the etiology of the left knee DJD 
were most likely due to early degenerative changes and not 
secondary to medication for psoriasis.  

At the May 2006 travel Board hearing the veteran testified 
that he had psoriasis all over his body, for which he applied 
ointment.  Page 5 of that transcript.  He had received 
ultraviolet-light therapy for psoriasis in the past and the 
psoriasis was now a little better.  He had been given 
crutches in the past because of disability of his feet.  His 
right knee was now swollen.  Page 6.  He took Tylenol with 
codeine for pain in his knees and feet.  He usually used a 
cane as an ambulatory aid.  Page 7.  His disabilities of his 
knees and feet were worse and he had pain in his feet.  Page 
8.  His psoriasis caused his skin to have the appearance of 
alligator skin and frequent scratching drew blood.  Page 9.  
He had quit his job as a truck driver in 1997 because he kept 
feeling dizzy, as if he were about to pass out.  Pages 10 and 
11.  He had two years of college education.  

At that hearing the veteran submitted into evidence an April 
1999 report from Dr. Barsky which stated that the veteran had 
long-standing psoriasis for which he took topical 
medications.  He had numerous hyperkeratotic plaques on his 
body, including his legs, arms, and chest.  It was indicated 
that he might need systemic treatment in the future.  His 
condition currently prevented him from working or seeking 
employment.  

In a May 1999 report from Dr. Barsky it was reported that the 
veteran had erythematous, scaly plaques, generalized all over 
his body.  His condition fluctuated but he should improve if 
he was compliant with his treatment program.  He could stand 
or walk normally, at least 6 hours out of an 8 hour work day.  
He could stand or walk, or sit, 2 to 3 hours out of an 8 hour 
work day.  He did not have to keep his feet elevated while 
sitting and he did not have to lie down intermittently during 
the day.  His ability to lift, carry, bend, push, pull or 
grasp and handle objects was normal for his age.  There was 
some skin involvement of his hands and feet and there was 
some but not marked limitation. 
The veteran's treating VA physician reported in April 2006 
that he was treating the veteran for psoriasis, 
osteoarthritis of the knees, hips, and back and was also 
working the veteran up for a number of other problems 
(associated with disabilities which are not service-
connected).  His osteoarthritis required him to walk with a 
cane during exacerbations.  He was on chronic pain 
medications.  

Psoriasis

The rating criteria for evaluating disabilities of the skin 
were revised effective August 30, 2002.  

The most favorable version of any change in law or 
regulations during an appeal will be applied but the new 
version may not be applied prior to the effective date 
thereof, in the absence of language in the law or regulation 
requiring such application.  See Kuzma v. Principi, 341 F.3d 
1327, 1328-1329 (2003) (overruling in part Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991) and citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  See also 
VAOPGCPREC 7-2003, at *14-*15.  There is no such language in 
this case.  But, a prior regulation, or old rating criteria, 
may be applied to the period on or after the effective date 
of a new regulation, thus allowing for the application of the 
old rating criteria to the period on or after the effective 
date of the revised criteria.  See VAOPGCPREC 3-2000 (April 
10, 2000).  See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.   

Old Rating Criteria for Psoriasis

Prior to August 30, 2002, under 38 C.F.R. § 4.118, DC 7816, 
psoriasis was rated as eczema, dependent upon location, 
extent, repugnant or otherwise disabling character of 
manifestations.  

38 C.F.R. § 4.118, DC 7806 provided that eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area warranted a 10 percent rating.  
With exudation or itching constant, extensive lesions, or 
marked disfigurement a 30 percent evaluation was warranted.  
With ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or if exceptionally 
repugnant a 50 percent evaluation is warranted.  

Under the old criteria for rating eczema, "constant" 
itching was one of the rating criteria for a 30 percent 
rating.  In Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992) it was held that constant itching did not have to be 
shown by excoriation.  

New Rating Criteria for Psoriasis, Effective August 30, 2002

Under the rating criteria which became effective on August 
30, 2002, 38 C.F.R. § 4.118, DC 7816 provides that psoriasis 
warrants a 10 percent rating when the involvement is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted when the 
involvement is 20 to 40 percent of the entire body, or 20 to 
40 percent of exposed areas affected; or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating is warranted when the 
involvement is more than 40 percent of the entire body, or 
more than 40 percent of exposed areas affected; or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period.  

Otherwise, the rating shall be for disfigurement of the head, 
face, or neck under DC 7800 or for scars under DCs 7801, 
7802, 7803, 7804, or 7805, depending upon the predominant 
disability.  

A 10 percent rating is the minimum rating for scars other 
than of the head, face or neck which are deep or cause 
limited motion and involve an area or areas exceeding 6 
square (sq.) inches (39 sq. centimeters (cms.)).  A 20 
percent rating is warranted when the involved area or areas 
exceeds 12 sq. inches (77 sq. cms.).  A 30 percent rating is 
warranted when the involved area or areas exceeds 72 sq. 
inches (465 sq. cms.).  A 40 percent rating is warranted when 
the area or areas exceeds 144 sq. inches (one sq. foot) (929 
sq. cms.).  38 C.F.R. § 4.118, DC 7801.  Note 2 to DC 7801 
provides that a deep scar is one associated with underlying 
soft tissue damage.  

A 10 percent rating is the only and maximum rating for scars 
other than of the head, face or neck which are superficial 
and that do not cause limited motion and involve an area or 
areas of 144 square (sq.) inches (one sq. foot) (929 sq. 
centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  

Notes to DCs 7801 and 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined under 38 C.F.R. § 4.25.  

A 10 percent rating is the only and maximum rating for scars 
which are superficial and unstable.  38 C.F.R. § 4.118, DC 
7803.  Unstable scars are those with frequent loss of 
covering of skin over the scar.  Note 1 to DC 7803.  

A 10 percent rating is the only and maximum rating for scars 
which are superficial and painful on examination.  38 C.F.R. 
§ 4.118, DC 7804.  Notes to DCs 7802 7803, and 7804 provide 
that a superficial scar is one not associated with underlying 
soft tissue damage.  

38 C.F.R. § 4.118, DC 7805 provides that other scars (not 
covered in DCs 7800 through 7804) are to be rated on the 
basis of limitation of function of the affected part.  

The veteran has had ultraviolet light therapy and now uses 
topical ointments but has never had systemic therapy or taken 
immunosuppressive drugs.  There is no evidence of exudation 
or of symptomatic scarring or lesions.  Also, there is no 
disfigurement.  Although a private physician has indicated 
that the veteran could not work due to psoriasis, no 
rationale was given for this opinion nor were clinical 
findings supporting that conclusion set forth.  

The veteran's own testimony is that he had frequent itching 
and, so, does not have the constant itching required for a 30 
percent rating under the old rating criteria.  He has 
extensive psoriatic involvement, particularly of the chest 
and extremities, which is greatest on the left leg below the 
knee.  However, it is not shown to involve greater than 20 
percent of the entire body or exposed surface area and, 
further does not involve the head, face or neck.  Rather, the 
psoriasis is manifested primarily by frequent itching and 
some scaling.  Also, while there is some involvement of the 
hands and feet, there is no clinically documented significant 
functional impairment of any affected area.  

Moreover, the evidence does show some fluctuation the 
condition, but generally the condition has improved rather 
than worsened and so the veteran cannot receive a "staged" 
rating under Fenderson.  Accordingly, an increased rating for 
psoriasis is not warranted.  

Right Knee Psoriatic Arthritis, 10 percent

38 C.F.R. § 4.71a, DC 5009 provides that types of arthritis 
other than those listed may be rated a degenerative 
arthritis.  Psoriatic is not one of the types of arthritis 
listed in the rating schedule.  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved (DC 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DCs, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  DC 5003, requires consideration 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Also, functional loss 
and the impact of pain must be considered.  VAOGCPREC 9-98.  

As to ratings based on X-ray findings only (and without 
accompanying limitation of motion, the third (3) circumstance 
above), Note 1 to DC 5003 provides that a separate 
compensable rating based on X-ray findings alone will not be 
combined with a rating based on limitation of motion.  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with DC 5003 deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness. 

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Under 38 C.F.R. § 4.71a, DC 5260 a 10 percent rating requires 
flexion be limited to no more than 45 degrees, a 20 percent 
rating to no more than 30 degrees, and a 30 percent rating to 
no more than 15 degrees.  

Conversely, under 38 C.F.R. § 4.71a, DC 5261 a 10 percent 
rating requires extension be limited to no more than 10 
degrees, a 20 percent rating to no more than 15 degrees, a 30 
percent rating to no more than 20 degrees, a 40 percent 
rating to no more than 30 degrees, and a 50 percent rating to 
no more than 45 degrees.

The current 10 percent rating encompasses the veteran's 
limitation of function of the right knee due to pain and 
limitation of motion.  Although the 2002 VA examination 
disclosed flexion was limited to only 85 degrees, this was 
not confirmed by subsequent VA rating examinations which 
found that he had 130 degrees of flexion in June 2002 and 
full flexion (of 140 degrees) on VA rating examination in 
November 2002.  Moreover, while VA X-rays have disclosed the 
presence of abnormality in the right knee, it has never been 
diagnosed a psoriatic arthritis.  

Additionally, the veteran has consistently had full extension 
of the knee.  So, a separate rating for limited extension is 
not warranted.  See VAOGPREC 9-2004 (September 17, 2004).  
Further, although the November 2002 rating examination noted 
a complaint that he felt that the knee would give out, there 
is no ligamentous instability which would warrant a separate 
compensable rating.  See VAOGCPREC 9-98 (August 14, 1998).  

Moreover, since the medical and other evidence of record does 
not show a fluctuation or worsening of the condition, the 
veteran a "staged" rating is not warranted under Fenderson.  
Accordingly, an increased rating is not warranted for 
psoriatic arthritis of the right knee.  

Left Knee Psoriatic Arthritis, 10 percent

As with the right knee, the current 10 percent rating 
encompasses the veteran's limitation of function of the left 
knee due to pain and limitation of motion.  Although the 2002 
VA examination disclosed flexion was limited to only 85 
degrees, this was not confirmed by subsequent VA rating 
examinations which found that he had 130 degrees of flexion 
in June 2002, full flexion (of 140 degrees) on VA rating 
examination in November 2002, and flexion of 125 degrees on 
VA examination in September 2005.  The veteran has complained 
of greater pain in the left knee than in the right.  While VA 
X-rays have disclosed the presence of mild DJD in the left 
knee, this is medically unrelated to the veteran's psoriasis 
(as opined by the 2005 VA examiner) and, so, may not be 
considered in rating the left knee disability inasmuch as 
service connection is not in effect for DJD of the left knee.  

Additionally, the veteran has consistently had full extension 
of the knee.  So, a separate rating for limited extension is 
not warranted.  See VAOGPREC 9-2004 (September 17, 2004).  
Further, although the November 2002 rating examination noted 
a complaint that he felt that the knee would give out, there 
is no ligamentous instability which would warrant a separate 
compensable rating.  See VAOGCPREC 9-98 (August 14, 1998).  

Also, since the medical and other evidence of record does not 
show a fluctuation or worsening of the condition, the veteran 
a "staged" rating is not warranted under Fenderson.  
Accordingly, an increased rating is not warranted for 
psoriatic arthritis of the left knee.  

Right Ankle and Foot Psoriatic Arthritis, 10 percent

Under 38 C.F.R. § 4.71a, DC 5271 moderate limitation of 
motion of an ankle warrants a 10 percent rating and when the 
limitation of motion is marked a 20 percent rating is 
warranted.  Full dorsiflexion is to 20 degrees and full 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2005).  

Under 38 C.F.R. § 5272, ankylosis of the subastragalar or 
tarsal joint in a good weight-bearing position warrants a 10 
percent rating and when in poor weight-bearing position a 20 
percent rating is warranted.  Under 38 C.F.R. § 5273, 
malunion of the os calcis or the astragalus with moderate 
deformity warrants a 10 percent rating and 20 percent is 
warranted if the deformity is marked.  

X-rays have shown the presence of mild right ankle arthritis.  
The veteran's complaint of pain, particularly after activity 
and walking, in the right ankle is encompassed in the 10 
percent rating assigned.  However, repeated examinations have 
found that he retains full dorsiflexion and plantar flexion, 
while there has been limited eversion and, more recently, an 
inability to evert the ankle.  However, because he maintains 
motion in other planes, this does not equate with ankylosis.  
Similarly, X-rays have not revealed the presence of deformity 
from malunion of the os calcis or the astragalus.  

Although the veteran has had diminished or absent ankle 
reflexes and he has been issued an ankle brace, this is not 
shown to be due to psoriatic arthritis, as opposed to 
neurological impairment from his nonservice-connected 
diabetes which has been noted to cause polyneuropathy.  

Further, the medical and other evidence of record does not 
show a fluctuation or worsening of the condition, however 
temporary.  So, the veteran also cannot receive a "staged" 
rating under Fenderson.  Accordingly, an increased rating is 
not warranted for psoriatic arthritis of the right ankle.  

Left Ankle and Foot Psoriatic Arthritis, 10 percent

As in the right ankle, the veteran has mild left ankle 
arthritis and his complaint of pain, particularly after 
activity and walking, in the left ankle is encompassed in the 
10 percent rating assigned.  However, repeated examinations 
have found that he retains a substantial range of motion in 
dorsiflexion and plantar flexion, while there has been 
limited eversion and, more recently, an inability to evert 
the ankle.  However, because he maintains motion in other 
planes, this does not equate with ankylosis.  Similarly, X-
rays have not revealed the presence of deformity from 
malunion of the os calcis or the astragalus and no more than 
soft tissue calcification near the left talonavicular joint.  

Although the veteran has had diminished or absent ankle 
reflexes and he has been issued an ankle brace, this is not 
shown to be due to psoriatic arthritis, as opposed to 
neurological impairment from his nonservice-connected 
diabetes which has been noted to cause polyneuropathy.  

Further, the medical and other evidence of record does not 
show a fluctuation or worsening of the condition, however 
temporary.  So, the veteran also cannot receive a "staged" 
rating under Fenderson.  Accordingly, an increased rating is 
not warranted for psoriatic arthritis of the left ankle.  

Bilateral Pes Planus with Bilateral 3rd Metatarsal Fractures

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276 a 
noncompensable evaluation is warranted for bilateral pes 
planus when mild with symptoms relieved by a built-up shoe or 
arch support.  A 10 percent rating is warranted for moderate 
bilateral or unilateral pes planus with weight-bearing line 
over or medial to the great toe, inward bowing of the tendo-
achillis, pain on manipulation and use of the feet.  

The veteran has at times complained of pain on use of his 
feet, specifically after walking.  On VA examination in March 
2002 he had moderate tenderness to deep palpation of the 
dorsal aspect of the right foot but none on the left.  On the 
other hand, on VA examination in November 2002, as on VA 
examination in September 2005, he could arise upon his heels 
and upon his toes without any recorded complaint of pain.  
Likewise, it is not shown that he needs an arch support or 
other orthotic for his feet.  

Accordingly, The Board concludes that the bilateral pes 
planus with residuals of fractures of the 3rd metatarsals is 
not productive of moderate disability and, so, a compensable 
rating is not warranted.  

Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of them.  The 
disorders have not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  Admittedly, his overall 
functional impairment may hamper his performance in some 
respects, but certainly not to the level that would require 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

TDIU Rating

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases-except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of her disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

The veteran's service-connected disabilities are psoriasis, 
psoriatic arthritis of the right knee, psoriatic arthritis of 
the left knee, psoriatic arthritis of the right ankle and 
foot, psoriatic arthritis of the left ankle and foot, each 
rated 10 percent disabling; and a noncompensable rating is 
assigned for bilateral pes planus with bilateral third (3rd) 
metatarsal fractures.  There is a combined disability rating, 
including the bilateral factor, of 50 percent, which is short 
of the required 60 percent to meet the requirements for a 
schedular TDIU rating under 38 C.F.R. § 4.16(a).  

38 C.F.R. § 4.16(a) provides that "[f]or the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability [] (2) disabilities resulting from common 
etiology."  Here, all of the compensable service-connected 
disabilities stem from the common etiology of psoriasis.  
Nevertheless, while combining to meet to 40 percent 
requirement, there are no other compensable service-connected 
disorders which bring to total combined disability evaluation 
to 70 percent.  

So the veteran presently does not satisfy the threshold 
minimum rating requirements of section 4.16(a) for a TDIU-
meaning, at least at the moment, he can only receive this 
benefit if it is determined that her case presents such an 
exceptional circumstance that she is entitled to extra-
schedular consideration.  38 C.F.R. §§ 3.321(b)(1), 4.16(b); 
see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The governing norm in these 
very special, exceptional cases is a finding, for example, 
that there have been frequent periods of hospitalization or 
marked interference with employment (i.e., beyond that 
contemplated by the rating currently assigned) to render 
impractical the application of the regular schedular 
standards.  

Concerning a veteran's ability to work, "marginal 
employment," for example, as a self-employed worker or at odd 
jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are her level of education, her employment 
history, and her vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991). 

Here, the veteran's service-connected skin and 
musculoskeletal disabilities are not shown to have required 
frequent hospitalization.  

At the May 2006 travel Board hearing the veteran testified 
that he had last worked in 1997 driving a tractor-trailor 
cross country.  Page 10.  He quit because he frequently 
became dizzy and felt that he was about to pass out.  Page 
11.  He had two years of college education.  He now spent 
most of his time going for treatment for his multiple 
disabilities.  Page 12.  

The Board observes that at the time of the April 1999 VA 
psychiatric examination the veteran related his episodes of 
passing out to his nonservice-connected kidney condition.  In 
any event, this symptom is not related to his service-
connected disorders.  

Here, in light of the veteran's two years of college 
education and work experience in as a truck driver, his 
service-connected disabilities are not shown to have caused 
significant impairment requiring time lost from work due to 
service-connected disabilities.  Repeated evaluations have 
found that he retains substantial functionality and is able 
to perform the activities of daily living.  While the 1999 
SSA decision noted that a physician had opined that the 
veteran could not work due to psoriasis, as did Dr. Barsky in 
April 1999, a more recent opinion on VA examination in 
November 2002 was that he could perform desk work, although 
not heavy lifting, and, so, was not unemployable.  

Accordingly, the claim for a TDIU rating must be denied.  




ORDER

The application to reopen the claim for service connection 
for an adjustment disorder with depressed mood is granted.  

An initial disability rating in excess of 10 percent for 
psoriasis is denied.  

An initial disability rating in excess of 10 percent for 
psoriatic arthritis of the right knee is denied.  

An initial disability rating in excess of 10 percent for 
psoriatic arthritis of the left knee is denied.  

An initial disability rating in excess of 10 percent for 
psoriatic arthritis of the right ankle and foot is denied.  

An initial disability rating in excess of 10 percent for 
psoriatic arthritis of the left ankle and foot is denied.  

A compensable rating for bilateral pes planus with bilateral 
third (3rd) metatarsal fractures is denied.  

A total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating) is 
denied.


REMAND

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but:  (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  Accordingly, the case is remanded for the following 
actions:

	    1. Send the veteran a corrective VCAA notice under 
                38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), 
                that includes an explanation as to the 
information or 
                evidence needed to establish a disability 
rating and an 
                effective date for the claim on appeal, as 
outlined 
                by the Court in Dingess/Hartman v. Nicholson, 
                19 Vet. App. 473 (2006).

2. Obtain copies of all outstanding 
records of treatment received by the 
veteran at VA and non-VA medical 
facilities for a psychiatric condition.

	     3. The veteran should be afforded a VA examination 
     by a psychiatrist to determine the 
     nature, extent and etiology of all present 
psychiatric pathology.  
     The claims folder should be made available to the 
examiner for 
     review before the examination.  The examiner must 
provide an opinion 
     as to whether it is as likely as not (a 50 percent 
or greater 
     probability) that the veteran has a chronic 
psychiatric disorder
     which is proximately due to, wholly or in part, or 
the result of 
     service-connected psoriasis. A complete rational 
for the opinion should 
     be  provided.


               4. After completing the above actions, 
including any 
               additional necessary development, the RO 
should 
               readjudicate the claim of entitlement to 
service 
               connection for a psychiatric disorder, 
considering any 
               new evidence secured.  If the disposition 
remains 
               unfavorable, the RO should furnish the veteran 
and his 
               representative a supplemental statement of the 
case 
               and afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need not take action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


